Exhibit 24 ARCHER-DANIELS-MIDLAND COMPANY Power of Attorney of Director KNOW ALL MEN BY THESE PRESENTS, that the undersigned, a director of ARCHER-DANIELS-MIDLAND COMPANY, a Delaware corporation, does hereby make, constitute and appoint S.R. MILLS, J. STOTT and D. J. SMITH, and each or any one of them, the undersigned’s true and lawful attorneys-in-fact, with power of substitution, for the undersigned and in the undersigned’s name, place and stead, to sign and affix the undersigned’s names as a director of said company to the Form 10-K for the fiscal year ended June 30, 2008, and all amendments thereto, to be filed by said company with the Securities and Exchange Commission, Washington, D.C., and to file the same, with all exhibits thereto and other supporting documents, with said Commission, granting unto said attorneys-in-fact, and each of them, full power and authority to do and perform any and all acts necessary or incidental to the performance and execution of the powers therein expressly granted. IN WITNESS WHEREOF, the undersigned has hereunto set the undersigned’s hand this 22 day of August, 2008. /s/ A. L.
